ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant in his motion for a rehearing earnestly insists that in affirming the judgment of the trial court we erred in two respects. First, because this court erroneously declared the law relating to exculpatory evidence by the State’s prosecuting witness and second, because the evidence wholly fails to show that the alleged forged check was a false instrument, or that it was ever presented to the bank on which it was drawn and that payment was refused. We have again reviewed the statement of facts, but fail to find any evidence that the State offered any exculpatory statement shown to have been made by the appellant. The evidence is *500deemed sufficient to show that the alleged forged check was a false instrument and was made by the appellant, who passed it to Ted V. Curtis in payment for some beer. Not being convinced that our original opinion was erroneous, the motion for rehearing is overruled,

Overruled.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.